Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 10, 16, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruckmann (US 2673445 as referenced in OA dated 1/26/2022).

    PNG
    media_image1.png
    487
    752
    media_image1.png
    Greyscale

Annotated Figure 2 of Bruckmann
Regarding claim 1, Bruckmann discloses an assembly (The assembly for Figure 1; 14) for a turbine engine (Figure 1; 6, 9, 10), comprising: 
a flowpath duct (Figure 1; 11) including a flowpath (The flowpath through Figure 1; 11); 
a fuel injector assembly (The assembly for Figure 2; 14, and the portion of 15 inside 13) including a primary duct (Annotated Figure 2; labeled primary duct) with an inner flow passage Annotated Figure 2; labeled inner flow passage) that extends within the primary duct along a centerline (The centerline of primary duct) of the primary duct, the fuel injector assembly configured to mix fuel (The fuel from Figure 1; fuel pump) with first gas (The gas from Figure 1; 9 and 15) within the inner flow passage to provide a fuel-gas mixture (Functional Language, The mixture of the fuel and the first gas.), and the fuel injector assembly configured to direct a jet of the fuel-gas mixture into the flowpath (Functional Language); and
a secondary duct (Annotated Figure 2; labeled secondary duct) configured to direct second gas (The oxidizer in Figure 1) into the flowpath about the jet of the fuel-gas mixture, the secondary duct including an outer flow passage (Figure 2; 50) that extends circumferentially about the inner flow passage; and 
a combustor (Figure 1; 5 and 9) including a combustion chamber (Figure 1; 9); 
the fuel injector assembly configured to bleed the first gas from the combustion chamber (Functional Language); and
the centerline of the primary duct angularly offset from a centerline (The centerline of Figure 1; 11) of the flowpath duct by an acute angle or a right angle (The centerline of Figure 1; 15 is angularly offset by at least an acute angle with the centerline of the flowpath because the aft end of 15 has an elbow)
Regarding claim 6, Bruckmann discloses the invention as claimed.
Bruckmann further discloses wherein the fuel injector assembly is configured to receive the first gas at a first pressure (Functional Language, the first gas is at a first pressure); and 
the secondary duct is configured to receive the second gas at a second pressure (Functional Language, the second gas is at a second pressure) that is greater than the first pressure (Functional Language, the second pressure is higher than the first pressure because the flow goes from the secondary duct to the inner flow passage through Figure 2; 51.  The fluid flowing in this way means that the pressure in the secondary duct is higher than the first pressure because fluid moves from higher pressure to lower pressure).
Regarding claim 7, Bruckmann discloses the invention as claimed.
Bruckmann further discloses wherein the fuel injector assembly is configured to receive the first gas at a first temperature (Functional Language, the first gas is at a first temperature); and 
the secondary duct is configured to receive the second gas at a second temperature (Functional Language, the second gas is at a second temperature) that is less than the first temperature (Functional Language, Column 3, line 16-20).
Regarding claim 10, Bruckmann discloses the invention as claimed.
Bruckmann further discloses a turbine section (Figure 1; 10); 
the flowpath duct downstream of and fluidly coupled with the turbine section (Figure; 1, 11 is downstream of and fluidly coupled to the turbine section).
Regarding claim 16, Bruckmann discloses the invention as claimed.
Bruckmann further discloses wherein the flowpath duct comprises an exhaust duct (Figure 1; 11 is an exhaust duct); and 
the flowpath comprises an exhaust flowpath (The flow path is an exhaust flow path).
Regarding claim 21, Bruckmann discloses the invention as claimed.
Bruckmann further discloses wherein the combustor is located radially outboard of the fuel injector assembly.

Claim(s) 1, 3, 5, 9, 11, 12, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolf et al (US 2672726 as referenced in OA dated 6/28/2022).

    PNG
    media_image2.png
    482
    822
    media_image2.png
    Greyscale


Annotated Figure of Wolf

Regarding claim 1, Wolf discloses an assembly for a turbine engine (The gas turbine engine of the Figure), comprising: 
a flowpath duct (Figure; 14, 34, 42) including a flowpath (The flowpath through Figure; 14, then 34, then 38, then 44, then 42); 
a fuel injector assembly (The assembly for Figure; 46, 54, 56, t) including a primary duct (Figure; 54, 56) with an inner flow passage (The inner flow passage formed by the primary duct) that extends within the primary duct along a centerline of the primary duct (The centerline of the primary duct), the fuel injector assembly configured to mix fuel (The fuel from Figure; 46) with first gas (The gas from Figure; 36) within the inner flow passage to provide a fuel-gas mixture (Functional Language, The fuel gas mixture), and the fuel injector assembly configured to direct a jet (The jet from Figure; 54) of the fuel-gas mixture into the flowpath (Functional Language, The jet from Figure; 54 flows into 42); and 
a secondary duct (Figure; 33) configured to direct second gas (The gas from Figure; 48) into the flowpath about the jet of the fuel-gas mixture, the secondary duct including an outer flow passage (The outer passage around Figure; 54) that extends circumferentially about the inner flow passage (Functional Language); and 
a combustor (Figure; 40 and 36) including a combustion chamber (Figure; 36); 
the fuel injector assembly configured to bleed the first gas from the combustion chamber (Functional Language, Figure; 56 bleeds gas from the combustion chamber.  Column 3, line 25-30), and
the centerline of the primary duct angularly offset from a centerline (The centerline of the flowpath) of the flowpath duct by an acute angle or a right angle (The centerline of the vertical portion of Figure, 56 forms a right angle with the centerline of the flowpath).
Regarding claim 3, Wolf discloses the invention as claimed.
Wolf further discloses wherein the secondary duct is configured to direct the second gas as an annular stream into the flowpath such that the annular stream of the second gas circumscribes the jet of the fuel-gas mixture (Functional Language, the flow of the second gas in the secondary duct that does not enter 54 and is directed into 42 is an annular stream that circumscribes the jet of the fuel-gas mixture).
Regarding claim 5, Wolf discloses the invention as claimed.
Wolf further discloses a diffuser (Annotated Figure; labeled diffuser) including a plenum (Annotated Figure; labeled plenum); 
the combustor arranged within the plenum; and 
the secondary duct configured to bleed the second gas from the plenum (Functional Language, The secondary duct bleed air from the plenum).
Regarding claim 9, Wolf discloses the invention as claimed.
Wolf further discloses the fuel injector assembly is configured to bleed a portion of the second gas from the secondary duct (Functional Language, The holes in Figure; 54 bleed a portion of the second gas from the secondary duct); and 
the fuel injector assembly is configured to mix the portion of the second gas with the first gas and the fuel to provide the fuel-gas mixture (Functional Language, the second gas and first gas mixes with provide the fuel-gas mixture).
Regarding claim 11, Wolf discloses the invention as claimed.
Wolf further discloses wherein a first protrusion (Any blade of Figure; 24 shown in the cross-section) connected to the flowpath duct and projecting radially into the flowpath (The blade projects from its tip into the flowpath) towards the centerline of the flowpath duct; 
the fuel injector assembly configured to direct the jet of the fuel-gas mixture into the flowpath at a first location (The location where Figure; 54 injects the fuel-gas mixture into 42) that is circumferentially aligned with and downstream of the first protrusion (Functional Language, the cross section shows these being aligned.  The first protrusion is a blade and rotates about the centerline, so that it is located at all 360 degrees of the flowpath, so that the first location is aligned circumferentially at one point with the first protrusion.)
Regarding claim 12, Wolf discloses the invention as claimed.
Wolf further discloses a second protrusion (Any other instance of Figure; 24) connected to the flowpath duct and projecting radially into the flowpath (The blade projects from its tip into the flowpath) towards the centerline of the flowpath duct; 
a second fuel injector assembly (The fuel injector assembly for an other instance, not shown in the Figure, for 54.  At least Column 3, lines 21-25, 48-52 state a plurality of 54) configured to direct a second jet (The second jet from the other instance of 54) of a second fuel-gas mixture (The second fuel-gas mixture from the other instance of 54) into the flowpath at a second location (The second location where the other instance of 54 injects the second fuel-gas mixture into 42) that is circumferentially aligned with and downstream of the second protrusion (Functional Language, The second protrusion is a blade and rotates about the centerline, so that it is located at all 360 degrees of the flowpath, so that the second location is aligned circumferentially at one point with the second protrusion); and 
a second secondary duct (Figure; 33, and an other instance of 48 closest to the other instance of 54.  Column 3, line 20-21 state a plurality of 48) configured to direct the second gas into the flowpath about the second jet of the second fuel-gas mixture.
Regarding claim 13, Wolf discloses the invention as claimed.
Wolf further discloses a center body (Annotated Figure; central body) between and connected to the first protrusion and the second protrusion.

Claim(s) 18, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faulkner (US 4896501 as referenced in OA dated 1/26/2022).
Regarding claim 18, Faulkner discloses an assembly for a turbine engine (Figure 1; 1), comprising: 
a combustor (Figure 1; 4 and 5) arranged within a plenum (The plenum formed by the outermost casing of Figure 1; 1 with respect to the central axis of 1), the combustor comprising a combustion chamber (Figure 1; 5); 
a flowpath duct (The outermost casing of Figure 1; 1 with respect to the central axis of 1) including a flowpath (The flowpath through Figure 1; 2, 5, 6, 9, 10); and 
a fuel injector assembly (Figure 1; an instance of 12, the respective 7, the respective 8) including an inner flow passage (The flow passage within the respective Figure 1; 7); 
the fuel injector assembly configured to receive first gas (The hot main combustor gas of Column 1, 54-58 and the hot gas products in Column 1, line 64-67) from the combustion chamber; 
receive second gas (The air in the fuel air mixture in Column 1, line 54-58 and 64-67) from the plenum; and 
mix fuel (The fuel from Figure 1; 8) with the first gas and the second gas within the inner flow passage to provide a fuel-gas mixture (Figure 2; 13); and 
wherein the fuel injector assembly is configured to direct a jet of the fuel-gas mixture (The jet of Figure 2; 13) out of the inner flow passage into the flowpath for subsequent ignition and combustion within the flowpath (Functional Language, Figure 2; 13 ignites and combusts within Figure 1; 9 because of 14).
Regarding claim 22, Faulkner discloses the invention as claimed.
Faulkner further discloses wherein the combustor is located radially outboard of the fuel injector assembly (Figure 1; 5 is radially outboard with respect to the central axis of the cross sectional portion of 7 shown in Figure 2).

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 3528250).

    PNG
    media_image3.png
    374
    839
    media_image3.png
    Greyscale

Annotated Figure 3 of Johnson
Regarding claim 20, Johnson discloses an assembly for a turbine engine (Figure 1; 15, 17, 18), comprising: 
a flowpath duct (Figure 1; 5, 14) including a flowpath (The flowpath for Figure 1; 6, 9, 13, 15, 17, 18, 19, 22, 23); 
a protrusion (Annotated Figure 3; labeled protrusion) connected to a sidewall (Annotated Figure 3; labeled sidewall) of the flowpath duct and projecting radially into the flowpath from the sidewall towards a centerline (The centerline of Figure 1; 5) of the flowpath duct; and 
a fuel injector assembly (Figure 3; 30) disposed fuel
radially outboard of the flowpath, the fuel injector assembly including an inner flow passage (The flow passage defined and within Figure 3; 31, 32 and 33); 
the fuel injector assembly configured to inject fuel (The fuel from Figure 3; 34) into the inner flow passage for mixing with first gas (The air in Figure 1; 10 that is fed to 30) within the inner flow passage to provide a fuel-gas mixture (The fuel-gas mixture in Figure 3; 30); and 
the fuel injector assembly configured to direct a jet of the fuel-gas mixture (The jet of fuel-gas mixture exiting Figure 1; 30 into 23) into the flowpath at a location downstream of and aligned with the protrusion (The jet is downstream and aligned with the protrusion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruckmann in view of Wagner (US 4707981 as referenced in OA dated 1/26/2022).
Regarding claim 8, Bruckmann discloses the invention as claimed.
Bruckmann further discloses wherein the fuel injector assembly is configured to direct the jet of the fuel-gas mixture into the flowpath (Functional Language, The jet of the fuel-gas mixture is directed into the flowpath).
Bruckmann does not disclose wherein the fuel injector assembly is configured to direct the jet of the fuel-gas mixture into the flowpath as a sonic jet of the fuel-gas mixture.
However, Wagner teaches an assembly (Figure 1), comprising: 
a fuel injector assembly (Figure 2; 32, 28, 30, 34, 36, 24) including a flow passage (Figure 1; 18, 20, 22), the fuel injector assembly configured to mix fuel (The fuel from Figure 1; 24. See definition of propellant from Merriam Webster and Dictionary.com)  with first gas (The propellant from Figure 1; 16.) within the flow passage to provide a fuel-gas mixture (Functional Language, The fuel-gas mixture in made from the fuel and the first gas);
wherein the fuel injector assembly is configured to direct the jet of the fuel-gas mixture as a sonic jet of the fuel-gas mixture (Functional Language, Column 1, line 55-58).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Bruckmann wherein the fuel injector assembly is configured to direct the jet of the fuel-gas mixture into the flowpath (In the combined invention of Bruckmann in view of Wagner, the sonic jet exits the inner flow passage and goes into the flowpath) as a sonic jet of the fuel-gas mixture as taught by and suggested by Wagner in order to maximize the performance in the nozzle section (Column 4, line 29-32. The modification uses a variable rocket nozzle with the fuel injected at the throat section and the fuel-gas mixture exiting at a supersonic velocity).
Regarding claim 14, Bruckmann discloses the invention as claimed.
Bruckmann further discloses wherein the fuel injector assembly is configured to inject the fuel into the inner flow passage (Functional Language, the fuel is injected into the inner flow passage)
Bruckmann does not disclose wherein the fuel injector assembly is configured to inject the fuel into the inner flow passage at a choke point within the inner flow passage.
However, Wagner teaches an assembly (Figure 1), comprising: 
a fuel injector assembly (Figure 2; 32, 28, 30, 34, 36, 24) including a flow passage (Figure 1; 18, 20, 22), the fuel injector assembly configured to mix fuel (The fuel from Figure 1; 24. See definition of propellant from Merriam Webster and Dictionary.com)  with first gas (The propellant from Figure 1; 16.) within the flow passage to provide a fuel-gas mixture (Functional Language, The fuel-gas mixture in made from the fuel and the first gas);
wherein the fuel injector assembly is configured to inject the fuel into the flow passage at a choke point (Figure 1; 18.  Column 1, line 48-55.  See Cambridge Aerospace Dictionary definition of choked flow) within the flow passage (Functional Language).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Bruckmann wherein the fuel injector assembly is configured to inject the fuel into the inner flow passage at a choke point within the inner flow passage as taught by and suggested by Wagner in order to maximize the performance in the nozzle section (Column 4, line 25-32. The modification uses a variable rocket nozzle with the fuel injected at the throat section and the fuel-gas mixture exiting at a supersonic velocity).

Response to Arguments
Applicant's arguments filed 9/27/2022 with regard to the rejection of claim 1 by Bruckmann and Wolf have been fully considered but they are not persuasive. Applicant asserts that Bruckmann and Wolf do not disclose the newly amended features of claim 1.  Examiner respectfully disagrees.  Under the new interpretations of Bruckmann and Wolf as shown above in this OA, Bruckmann and Wolf each disclose all the newly amended features of claim 1.
Applicant’s arguments with respect to claim(s) 18, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
North et al (US 20030000217 as referenced in OA dated 1/26/2022) states in paragraphs 0003 and 0015 that combustor liners contain the hot products of combustion and a diffuser supplies the working fluid to the combustor.
Farmer et al (US 20020184893 as referenced in OA dated 1/26/2022) states in paragraphs 0004 and 0019 that combustor liners are used to contain the hot products of combustion and a diffuser supplies the working fluid to the combustor.
Chila et al (US 20100229564 as referenced in OA dated 1/26/2022) states in paragraphs 0002 and 0032 that combustor liners are used to contain the hot products of combustion and a diffuser supplies the working fluid to the combustor.
Chila et al (US 20100223931 as referenced in OA dated 1/26/2022) states in paragraphs 0002 and 0029 that combustor liners are used to contain the hot products of combustion and a diffuser supplies the working fluid to the combustor.
Eastwood et al (US 20160160668 as referenced in OA dated 1/26/2022) states in paragraph 0004 that compressors typically include diffusers.
Low (US 20160017755 as referenced in OA dated 1/26/2022) states in paragraph 0004 that compressors typically include diffusers.
Nolcheff (US 20100122536 as referenced in OA dated 1/26/2022) states in paragraph 0002 that compressors typically include diffusers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/            Primary Examiner, Art Unit 3741